Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a request for continuing examination filed on 05/24/2022 for application No. 16/788,421. Claims 1, 3-4, 6-9, 11, 13, 15-18, and 20 have been amended. Claims 5 and 14 are canceled. Claims 1-4, 6-13, and 15-20 are pending.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:

Claim 1: should read, “…receiving, by a wireless device from a base station, one or more messages comprising spatial relation configuration parameters of a physical uplink control channel, wherein the spatial relation configuration parameters indicate a plurality of reference signals (RSs), wherein an RS set of [[the]]a plurality of RS sets comprises two or more downlink RSs, and wherein the RS set is associated with an RS set index…”.

Claim 11: should read, “…receive one or more messages comprising spatial relation configuration parameters of a physical uplink control channel, wherein the spatial relation configuration parameters indicate a plurality of reference signals (RSs), wherein an RS set of [[the]]a plurality of RS sets comprises two or more downlink RSs, and wherein the RS set is associated with an RS set index…”.

Claim 20: should read, “…receive one or more messages comprising spatial relation configuration parameters of a physical uplink control channel, wherein the spatial relation configuration parameters indicate a plurality of reference signals (RSs), wherein an RS set of [[the]]a plurality of RS sets comprises two or more downlink RSs, and wherein the RS set is associated with an RS set index …”.

Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190037426 A1) in view of Guo et al. (US 20190141693 A1; hereinafter “Guo”).

Regarding claim 1, Yu discloses a method comprising: 
receiving, by a wireless device from a base station, one or more messages comprising spatial relation configuration parameters, wherein the spatial relation configuration parameters indicate a plurality of reference signals (RSs) ([0034] and Fig. 7: During the beam management configuration, the entire beam indication and RS resource mapping table is signaled to UE via RRC configuration as depicted by arrow 710. In the mapping table, each candidate beam indication index is mapped to a RS resource set that is configured as a corresponding SSB or CSI-RS), 
receiving a medium access control control element indicating an RS set, wherein the RS set of a plurality of RS sets comprises two or more downlink RSs ([0034] a selected subset of beam indication indexes may then be activated via MAC-CE activation as depicted by arrow 720; thus, a selected subset of beam indication indexes corresponds to an RS set of a plurality of RS sets, and the selected RS set includes S (>2) downlink RSs);
receiving a downlink control information indicating a downlink RS of the two or more downlink RSs of the RS set ([0032] In the example of FIG. 6, the network provides a mapping table 610 of TX beam index and CSI-RS resource to the UE, and the UE maps the TX beam index and the CSI-RS resource to a corresponding UE beam index. [0034] and Fig. 7: Each individual beam indication index (or corresponding downlink RS) can then be signaled via a DCI field for PDSCH beam indication as depicted by arrow 740. The DCI field of the control channel can be used to indicate at least a beam pair link that will be used for transmitting a data channel corresponding to the control channel.); 
determining, based on the downlink RS and a capability of beam correspondence of the wireless device, a spatial domain transmission filter for the physical uplink control channel ([0035] and Fig. 8: the beam indication index signaling comprises one or more beam indication index(es) indicating one or more beam pair links to be used as spatial filtering reference for subsequent beam measurements; Fig. 7 indicates selected RS set, indicated by MAC CE, comprising S RSs wherein S depends on UE capability (S can be up to 8).).
Yu further discloses wherein a beam indication index may identify a beam group ([0033] the network can associate a beam indication index per beam group or associate a beam indication index to particular position in the group-based beam report, e.g., associate the first beam in each group to a beam indication index.). 
Although Yu does not explicitly disclose wherein an RS set is associated with an RS set index, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Yu due to a correspondence between a beam and an RS.
But Yu does not disclose (a) receiving, by a wireless device from a base station, one or more messages comprising spatial relation configuration parameters of a physical uplink control channel, and (b) transmitting uplink control information via the physical uplink control channel based on the spatial domain transmission filter.  
However, in the same field of endeavor, Guo discloses a method comprising: 
receiving, by a wireless device from a base station, one or more messages comprising spatial relation configuration parameters of a physical uplink control channel ([0234] In one embodiment, a UE can be configured with a parameter PUCCH-Spatialrelationinfo for one PUCCH resource, which can be used to indicate the transmit beam information for that PUCCH resource. The parameter PUCCH-Spatialrelationinfo can [be] CSI-RS resource index, SS/PBCH block index or SRS resource index; [0235] the parameter PUCCH-Spatialrelationinfo can be configured through RRC (radio resource control) signaling.), 
wherein the configuration parameters indicate a plurality of reference signals (RSs) ([0234] The parameter PUCCH-Spatialrelationinfo can [be] CSI-RS resource index, SS/PBCH block index or SRS resource index (each index indicating a set of RSs); [0236] a UE can be configured with a set of PUCCH resources indicated in system information.); 
receiving a medium access control control element activating an RS of the plurality of RSs ([0243] When there are more than one RS IDs (indicating a plurality of RS sets with one RS ID per RS set) configured in higher layer parameter PUCCH-Spatialrelationinfo, a MAC-CE signaling can be used to select/activate one of RS IDs configured PUCCH-Spatialrelationinfo for the UE to determine the spatial transmission filter for the transmission on PUCCH resource.); 
receiving a downlink control information indicating the information of spatial domain transmission filter associated with the activated RS ([0153] As shown in FIG. 15, a transmitter can be configured to transmit PDCCH 1510 on band 2 and the DCI in PDCCH 1510 indicates the triggering of N aperiodic CSI-RS resources 1511 on band 1; [0235] one or multiple SRI (SRS resource indicator) in the UL assignment DCI can indicate the information of spatial domain transmission filter; [0243] a UE can be configured with spatial transmission filter information through the higher layer parameter PUCCH-Spatialrelationinfo.); and 
transmitting uplink control information via the physical uplink control channel based on the spatial domain transmission filter ([0237] To transmit PUCCH on PUCCH resources configured by PUCCH-resource-common in SystemInformationBlockType1, the UE can be requested to use one of the following examples to transmit the PUCCH on PUCCH resources configured by PUCCH-resource-common in SystemInformationBlockType1.). 
Thus, all the elements of claim 1 are known in Yu and Guo or can be easily derived from their teachings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu and Guo, to derive the limitations of claim 1, because the combination uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable uplink beam management based on UE capabilities.

Regarding claim 2, Yu and Guo disclose the limitations of claim 1 as set forth, and Guo further discloses wherein each of the plurality of RS sets comprises at least one of: one or more synchronization signal blocks; one or more channel state information reference signals; and one or more sounding reference signals ([0234] The parameter PUCCH-Spatialrelationinfo can [be] CSI-RS resource index, SS/PBCH block index or SRS resource index; [0243] When there are more than one RS IDs (indicating one or more RS sets with one RS ID per RS set) configured in higher layer parameter PUCCH-Spatialrelationinfo.).  

Regarding claim 3, Yu and Guo disclose the limitations of claim 1 as set forth, and Yu further discloses wherein the downlink control information further indicates an RS index of the downlink RS ([0032] In the example of FIG. 6, the network provides a mapping table 610 of TX beam index and CSI-RS resource to the UE, and the UE maps the TX beam index and the CSI-RS resource to a corresponding UE beam index. [0034] and Fig. 7: Each individual beam indication index (indicating a corresponding downlink RS index) can then be signaled via a DCI field for PDSCH beam indication as depicted by arrow 740. The DCI field of the control channel can be used to indicate at least a beam pair link that will be used for transmitting a data channel corresponding to the control channel.).

Regarding claim 4, Yu and Guo disclose the limitations of claim 1 as set forth, and Yu further discloses wherein the RS is associated with an uplink beam or a downlink beam ([0032] In the example of FIG. 6, the network provides a mapping table 610 of TX beam index and CSI-RS resource to the UE, and the UE maps the TX beam index and the CSI-RS resource to a corresponding UE beam index.).

Regarding claim 6, Yu and Guo disclose the limitations of claim 1 as set forth, and Guo further discloses wherein the determining the spatial domain transmission filter based on the capability of beam correspondence comprises determining that the spatial domain transmission filter is a same spatial domain transmission filter used for a reception of a synchronization signal block indicated by the downlink control information ([0157] the receiver can be requested to first detect the synchronization signal contained in a first SSB and the receiver can be requested to measure the CSI-RS resource only when valid synchronization signals in a first SSB is detected by that receiver; [0235] the PUCCH resource may be transmitted with the same spatial domain filter used for reception or transmission of the RS ID configured; [0282] the UE can use the Rx beam that the UE uses to successfully detect synchronization signals; indicating the same spatial domain transmission filter ).  

Regarding claim 8, Yu and Guo disclose the limitations of claim 1 as set forth, and Guo further discloses wherein the determining the spatial domain transmission filter is further based on a sounding reference signal indicated by the downlink control information ([0253] In general, for the transmission of PUSCH, one or multiple SRI (SRS resource indicator) in the UL assignment DCI can indicate the information of spatial domain transmission filter.).  

Regarding claim 9, Yu and Guo disclose the limitations of claim 8 as set forth, and Guo further discloses wherein the determining the spatial domain transmission filter based on the sounding reference signal comprises determining that the spatial domain transmission filter is the same as a spatial domain transmission filter used for a transmission of the sounding reference signal indicated by the downlink control channel ([0253] In general, for the transmission of PUSCH, one or multiple SRI (SRS resource indicator) in the UL assignment DCI can indicate the information of spatial domain transmission filter.).  

Claims 11-13, 15, and 17-18 are rejected on the same grounds set forth in the rejection of claims 1-3, 6, and 8-9, respectively. Claims 11-13, 15, and 17-18 recite similar features as in claims 1-3, 6, and 8-9, respectively, from the perspective of a wireless device. Yu further discloses a wireless device comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform similar functions ([0024] and Fig. 2: UE 202 with processor 233 and memory 234.). Furthermore, Guo also discloses a wireless device comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform similar functions ([0070] and Fig. 3: UE 116 with processor 340 and memory 360.).

Claim 20 is rejected on the same grounds set forth in the rejection of claim 11. Claim 20 recites similar features as in claim 11, from the perspective of a system comprising: a wireless device, and a base station performing the same corresponding functions as the wireless device. Guo further discloses a base station comprising: one or more second processors; memory storing second instructions that, when executed by the one or more second processors, cause the base station to perform the recited functions ([0061] and Fig. 2: eNB 102 with controller/processor 225 and memory 230.).

 Claims 7, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Guo, and further in view of Ericsson (3GPP TSG-RAN WG1 Meeting #94bis, Chengdu, China, October 8th – 12th, 2018, R1-1811802; hereinafter “NPL1”).

Regarding claim 7, Yu and Guo disclose the limitations of claim 1 as set forth, and Guo further discloses receiving a downlink control information (DCI) indicating CSI-RS ([0153] As shown in FIG. 15, a transmitter can be configured to transmit PDCCH 1510 on band 2 and the DCI in PDCCH 1510 indicates the triggering of N aperiodic CSI-RS resources 1511 on band 1.);
determining, based on a RS indicated in DCI, a spatial domain transmission filter for the physical uplink control channel ([0235] one or multiple SRI (SRS resource indicator) in the UL assignment DCI can indicate the information of spatial domain transmission filter); and
using the same beam for uplink transmission as used for the reception of a reference signal indicated by the downlink control information ([0255] In one example, the UE can use the Tx beamfomer that correspond to the Rx beam that is used to receive the PDCCH or control resource set where the scheduling DCI format is decoded.).
But Yu and Guo do not explicitly disclose wherein the determining the spatial domain transmission filter based on the capability of beam correspondence comprises determining that the spatial domain transmission filter is a same spatial domain transmission filter used for a reception of a channel state information reference signal indicated by the downlink control information. 
However, in the same field of endeavor, NPL1 discloses a correspondence of transmit beam with spatial domain transmission filter (Sec. 2.6.1: UE is not expected to be configured with a number of changes of spatial domain filter within a slot that is larger than the UE capability reported in maxNumberRxTxBeamSwitchDL...The cases listed above, when the UE adjusts its beam autonomously are less prioritized: the UE may perform those on a best-effort basis. Of course, when the NW configures the UE with spatial relations or TCI states for reception of DL data, the UE should prioritize those configurations… a sensible NW implementation may leave a sufficient number if beam switches for the UE to perform an adequate number of beam switches.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu and Guo as applied to claim 1, based on the above further teachings from Guo and the teaching from NPL1, to derive the limitations of claim 7, because the same beam on which DCI is received can also be used for uplink transmission, and there is a correspondence between the beam and spatial domain filter. the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable uplink beam management based on received configurations.

Regarding claim 10, Yu and Guo disclose the limitations of claim 1 as set forth, and Guo further discloses using the same beam for subsequent UL transmission as used for initial access, and selecting spatial domain transmission filter for subsequent transmissions to be the same as the spatial domain transmission filter used to transmit the latest SRS resource transmission ([0236] The UE can be requested to use the transmit beam that the UE used to transmit UL transmission successfully during initial access to transmit the PUCCH resources configured by system information; [0265] In one example, for one PUSCH scheduled by one DCI format 0_0 to be transmitted at slot n, the UE may transmit that PUSCH with the spatial domain transmission filter same to the spatial domain transmission filter used to transmit the latest SRS resource transmission before slot n-k, where k is a value >=0. k can be configurable. The k can depend on UE capability.). 
But Yu and Guo do not disclose wherein the transmitting uplink control information via the physical uplink control channel based on the spatial domain transmission filter comprises transmitting the uplink control information via the physical uplink control channel with an uplink beam associated with the spatial domain transmission filter.
However, in the same field of endeavor, NPL1 discloses transmitting the uplink control information via the physical uplink control channel on an uplink beam, wherein the beam is associated with the spatial domain transmission filter (Sec. 2.6.1: UE is not expected to be configured with a number of changes of spatial domain filter within a slot that is larger than the UE capability reported in maxNumberRxTxBeamSwitchDL...The cases listed above, when the UE adjusts its beam autonomously are less prioritized: the UE may perform those on a best-effort basis. Of course, when the NW configures the UE with spatial relations or TCI states for reception of DL data, the UE should prioritize those configurations… a sensible NW implementation may leave a sufficient number if beam switches for the UE to perform an adequate number of beam switches; this indicates beam selection corresponding to spatial domain filter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu and Guo as applied to claim 1, based on the above further teaching from Guo, and the teaching from NPL1, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable uplink beam selection based on a correspondence with the spatial domain transmission filter.

Claims 16 and 19 are rejected on the same grounds set forth in the rejection of claims 7 and 10, respectively. Claims 16 and 19 recite similar features as in claims 7 and 10, respectively, from the perspective of a wireless device. Yu further discloses a wireless device comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform similar functions ([0024] and Fig. 2: UE 202 with processor 233 and memory 234.). Furthermore, Guo also discloses a wireless device comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform similar functions ([0070] and Fig. 3: UE 116 with processor 340 and memory 360.).

Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jung et al. (US 20200119799 A1) –Determining Physical Uplink Channel Power Control Parameter Values for Use After a Beam Failure Recovery.
Gao et al. (US 20210105834 A1) – Link recovery and spatial filter determined by the first type of random access preamble.
Intel Corporation (3GPP TSG RAN WG1 Meeting #95, Spokane, USA, November 12th – 16th, 2018, R1-1813896) – Simultaneous Tx and Rx of channels and RS.
ZTE (3GPP TSG RAN WG1 Meeting #95, Spokane, USA, November 12th – 16th, 2018, R1-1813915) – Uplink beam management per SRS resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471